Affirming.
This appeal is from a judgment of the Johnson circuit court dismissing the appellants' petition, in which they sought to have vacated and set aside for fraud and champerty a judgment of the same court rendered November 17, 1922, and affirmed by this court on November 16, 1923. Union Gas  Oil Co. v. Indian-Tex Petroleum Co., 203 Ky. 521, 263 S.W. 1.
The facts are in all respects similar to those in Union Gas Oil Co. v. Wayne Wright, 225 Ky. 1; 8 S.W.2d 248, and Union Gas  Oil Co. v. Indian-Tex Petroleum Co., 7 S.W.2d 397, this day decided; and on the authority of those cases the judgment is affirmed. *Page 303